 In the Matter of NORTHWESTERN BELL TELEPHONE COMPANY, EM-PLOYERandCOMMUNICATIONS WORKERS OF AMERICA, DIVISION No. 45,PETITIONERCase No. 18-RC-76.-Decided September 9,1948DECISION'DIRECTION OF ELECTIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case,' the Board makes the following :FINDINGS OF FACTI.TINE BUSINESS OF THE EMPLOYERThe Employeris engaged in commercewithin themeaning of theNational Labor Relations Act.II.THE PARTIES INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.Roy E. Aske and Karl P. Motter, herein jointly called the Inter-venor, represent a committee of outside Plant Engineers employed bythe Employer.*Houston, Reynolds,and Gray.'The Petitioner's request for oral argument is denied inasmuch as the record, in ouropinion, adequatelypresents the issues and positions of the parties.79 N. L. R. B., No. 73.549809095-49-vol. 79-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONNorthwestern Union of Telephone Workers,' predecessor to thePetitioner in this case, has represented since 1941 a unit of the non-supervisory employees of the Employer in the Plant, Traffic, Coln-mercial, and Accounting Departments.The last contract between theTelephone Workers and the Employer was effective from May 6, 1947,toMarch 31, 1948. In the summer of 1947, the parent organization,National Federation of Telephone Workers, was dissolved and thePetitioner requested recognition as its successor.On February 24,1948, the Petitioner and the Employer entered into an agreementwhich provided that the Employer would recognize the Petitioner asthe bargaining agent for all employees in the bargaining unit coveredby previous contracts with the Telephone Workers, the Petitionerhaving furnished evidence of its majority status.This agreementthen recited that a controversy existed between the parties as towhether or-not Plant Engineers, Groups I and II, Service Engineers1 and II, and PBX instructors should be included in the bargaining'unit as heretofore.The parties agreed that after May 31, 1948,' thecategories in question should be excluded from the bargaining unitand the Petitioner should 'file a petition with the National LaborRelations Board for the purpose of securing a determination as towhether or not such categories appropriately belong within the largerbargaining unit represented by the Petitioner. In effect, therefore, theEmployer refuses to recognize the Petitioner as the bargaining repre-sentative of the afore-mentioned categories of employees unless theBoard finds them appropriately' a part of the system-wide unit.The Employer contends that the three categories in question aremembers of management and therefore not within the coverage of theAct.The Petitioner contends that the categories are not managerialand that they properly belong within the established unit.The Inter-venor contends that Plant Engineers, Groups I and II, are professionalemployees and that, accordingly, the Board may not decide that theyappropriately belong in the established unit of non-professional em-ployees until a majority of such professional employees have votedfor inclusion in such unit..We find that a question affecting commerce exists concerning therepresentation of Plant Engineers, Groups I and II, within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.question affecting commerce ` exists concerning the representation' ofs Affiliated with the National Federation of Telephone Workers.Or after the date of the termination of the thenexistingcontract, whicheverdate wasearlier.' NORTHWESTERN BELL TELEPHONE COMPANY.551'Service Engineers I and II and PBX instructors, within the meaning,of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, and we.shall therefore dismiss the petition with respect'to those employees.IV.THE APPROPRIATE UNIT; DETER31INATION OF REPRESENTATIVESThe Petitioner seeks to include the Plant Engineers, ServiceEngineers ,4 and PBX instructors in the system-wide unit of em-ployees represented by the Petitioner.As indicated above, theEmployer contends that all three categories are management personneland should therefore be excluded from the established bargaining'init.The Intervenor is concerned only with the Plant Engineers,contending that they are professional employees and must thereforebe given an opportunity in an election to express their desires regard-ing their inclusion in the over-all unit.Plant EngineersThe Employer employs approximately 128 Plant Engineers. `Untilrecently the Plant Engineers were in the' Plant Department.About2 years ago Plant Engineers were transferred to the Engineering De-partment.The Plant Engineers are responsible for designing andplanning the extension, construction, and upkeep of outside telephoneplant.5Based on studies provided by traffic and commercial engineersand in some instances, independent study and research, the outsidePlant Engineer must become thoroughly familiar with such mattersas the rate of growth in population and the trend of residential andindustrial development in the particular area-where new or additionalplants are required.Outside plant engineering involves some knowl-edge of civil and mechanical engineering, mathematics, economics,and, to a larger extent, electrical engineering.A substantial portion.of this type of knowledge is of the sort usually acquired in scientificcourses in institutions of higher learning.Forty-nine percent of the'Employer's Plant Engineers attended universities or colleges.Nearlyall of the Plant Engineers have been with the Employer for a numberof years and have received training in various craft jobs before beingplaced in engineering positions.The Employer does not appear tohave established any formal classroom training for its Plant Engi-neers.Plant Engineers having only a few months' experience perform4 These two categories are further subdivided into Groups I and II in each instance.This subdivision merely Indicates that Group II employees are more experienced and receivesomewhat higher pay than Group I.The work of Groups I and II is essentially the sameand we shall refer to the two categories simply as Plant Engineers and Service Engineersin the succeeding discussion.6 Inside plant engineering is carried on by Equipment Engineers.The Plant Engineersare the only.engineers in the Engineering Department who have ever been representedby the Petitioner or any other union.- 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe simplest of jobs and are closely supervised by more. experiencedengineers.The experienced Plant Engineers are capable of workingwith little or no supervision on large and complicated projects.Whenin the field, the Plant Engineer must exercise independentjudgmentand discretion.His work requires a thorough knowledge of communi-cation engineering, telephone equipment and telephone practices andoperation.His engineering decisions are limited to the extent thatthey must conform wherever practicable to the standards containedin the extensive Bell System Practices.6He is frequently called uponto make public contacts for the telephone company, such as conferenceswith architects, other engineers, management of customer firms, andwith public officials. In some districts serviced by the Employer, thePlant Engineer must conduct right-of-way negotiations which requirea generalknowledge of the Employer's policies regarding right-of-way, fundamentals of real estate law, and, familiarity with city, State,and Federal regulations affecting the construction of telephone plant.Finally, he must prepare detailed cost estimates to cover whateverproject he is working on. Themaximumsalary of a plant engineeris approximately $87.50 per week.The Plant Engineer does not participate in management conferencesfor the formulation of management policies and is not the recipientof confidential information regarding the Employer's labor relations,nor is he a supervisor.There would seem to be no record basis fortheEmployer's contention that these engineers are managerialemployees.With respect to the Intervenor's claim that the Plant Engineersare professional employees, the record establishes that their work ispredominantly intellectual and varied and that their output cannotbe standardized in relation to a given period of time.Although theseengineers as a group do not appear to have had as much scientificcollege training as the engineers considered in theMatter of IllinoisBell Telephone Company'andMatter of Southern Bell Telephone andTelegraph Company, Inc.,8it appears that the work required of theengineers is substantially like that required of the engineers in thosecases.We therefore conclude that the job of Plant Engineers fallswithin the definition of a professional classification as defined in Sec-tion 2 (12) (a) of the amended Act 9 and that, accordingly, the Plant8 SeeMatter of Southern Bell Telephone and Telegraph Company,78N. L. R B. 814,for discussion of Bell System Practice.°77 N LIt.B. 1073.8 78 N. L It. B. 814.9In finding the Plant Engineers to be professional employees we are not passing upon theindividual qualifications of each engineer,but rather upon the character of the work requiredof them asla groupThis work we find meets the requirements of Section 2 (12) (a) ofthe amendedAct.The recorddiscloses that Plant Engineers with several years of training NORTHWESTERN BELL TELEPHONE COMPANY553Engineers may constitute an appropriate unit within the meaning of,Section 9 (b) of the Act.We also find that they may appropriatelybe part of the system-wide unit if they so desire.We shall, therefore,direct an election among the following employees for the purpose ofdetermining whether or not they desire to be added to the system-wideproduction and maintenance unit now represented by the Petitioner :All Plant Engineers Groups I and II of the Employer, excluding allsupervisors.If, in this election, the Plant Engineers select the Peti-tioner, they will be taken to have indicated their desire to be includedin the system-wide unit of employees now represented by the Peti-tioner; if, on the other hand, they do not select the Petitioner, they willbe taken to have indicated their desire to remain unrepresented byany labor organization and will not become a part of the system-wideunit.Service Engineers and PBX InstructorsThe parties are in substantial agreement regarding the duties ofthese employees.They disagree as to whether or not such duties placethese employees in management categories within the meaning of thisBoard's decisions.Service EngineersThe Employer employs approximately 56 Service Engineers in itsCommercial Department. In each district, these employees are usuallyunder the direct supervision of the District Sales Supervisor. In thesamedepartment and under the same supervision are clerks, coin boxcollectors,directory advertising salesmen, outside representatives,and sales representatives.Up to the time of this controversy, all theseemployees were included in the system-wide unit represented by thePetitioner.Promotion to the position of Service Engineer is usuallyfrom that of Sales Representative.The maximum weekly salary forboth Service Engineers and Directory. Advertising Salesmen. is $..7.0.Each Service Engineer has assigned to him a group of theEmployer's customers.It is his duty to see that the customer's com-munication needs are properly met.His work in a particular instancemay originate during a routine periodical checkup of the customer'sfacilities, or through a direct request by the customer.The ServiceEngineer must make broad analytic reviews of the detailed communi-cation needs of the customer; he must have a thorough knowledge of alland experience as Plant Engineers are capable of full performance of such work.Lessexperienced or newly hired Plant Engineers,whatever and however extensive their priorscientific training and education,perform only a part of the total work required of theexperienced Plant Engineer.Where it appears that an individual assigned to the PlantEngineering group is incapable of developing,lntb a full fledged-Plant Engineer,he will beassigned to other work. 554 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDequipment available or procurable, and of the application of the appro-,priate tariff rates and regulations; he must be able to coordinate thework of other departments of this Employer in order to complete the,service, such as the calling in of a Plant Engineer or a PBX Instructor,or the securing of information from the Accounting or Traffic Depart-ments; he must decide upon and recommend to the customer a courseof action, and upon the, customer's acceptance of his recommendation,.he must follow through, seeing that the adjustments or additions in.service are carried out. ,° In the course of his work, the Service Engineer deals with relativelyhigh levels of management in the customer's organization.Often he-is the recipient of confidential information concerning the customer's,business and his labor relations.A customer may request the Service-Engineer to lecture to his employees on the proper use of his communi-cation facilities.The customer occasionally asks the service engineer's.advice regarding the performance of his employees.Some customerswho have dealt with a particular Service Engineer and feel confidencein him, will give himcarte blancheto go ahead and do whatever is'necessary without going through the formality of a recommendation'by the Service Engineer and acceptance by the customer. It is notnecessary for the Service Engineer to secure his Employer's approval'of his recommendation to the customer, and so far as that recommenda-tion involves the installation of telephone equipment, the Service En-gineer commits his Employer with respect to the capital investment,represented by that equipment.Rates of rentals paid by the customeron such installations,, however, are, fixed by the Employer and in no.way are left to the discretion of- the Service Engineer.The experienced Service Engineer is not closely supervised.He is,free to;make direct contact with other departments in his Company.He has no supervisory duties.,, He does not participate in the formu-lation of management policies and is not the recipient of knowledgeconcerning his Employer's labor relations.He is not regarded, by'Employer.-as an executive, although some of his Employer's customersmay so regard him..Upon the basis of the' foregoing. facts, we are not persuaded that.the.Service Engineer is a managerial employee.We have held thatknowledge ofa customer'slabor relations does not render an employe&i managerial employee 10We have also held that managerial employees must be on the policy-making level of the Employer's organi-zation.Lack of close supervision and freedom to exercise consider-,able judgment and discretion do not spell out managerial status whereV3Matter of 'Remington Rand, Inc,71 N. L. R. B.626;Matter of 'Credit Bureau ofGreater Boston, 73N. L. R. B. 410. NORTHWESTERN BELL TELEPHONE COMPANY555,the decisions made must be in accordance with the Employer's estab-lished policy."'In the-holdings of this Board cited by the Employerin support of its contention that Service Engineers are managerialemployees, the independent decision made by the employees held to bemanagerial directly affected their Employer rather than their Em-ployer's customers; such managerial employees were also found tohave final authority with respect to techniques to be used by theirEmployers, and to have the power to commit their own Employerson questions of prices and rates.'2On the basis of the above facts, and in accordance with our deci-sional policy, we conclude that the Service Engineers are not man-agerial employees.PBX Instructors.There are 19 PBX Instructors in the Employer's Traffic Depart-ment.These employees are not supervisors with respect to -any em-ployee of the Employer.They do occasionally supervise employeesof customers of the Employer, and make recommendations to the cus-tomer concerning the performance, selection, and retention of hisoperators.Like the Service Engineers, the PBX Instructors are,assigned certain of the Company's customers and most of their work.ing time is spent on the customer's premises.These employees workwith little supervision and plan their work schedule to meet the customer's needs. . Their duty is to improve the customer's telephoneservice as it relates to the operation of the Public Branch Exchangeby the customer's telephone operators.On occasions, it may be neces=sary for the PBX Instructors to call in a Service Engineer, especiallywhere the breakdown in service is not due to inefficiency of the operatorbut to inadequacy of the equipment.A PBX Instructor is frequentlyconsulted by the customer regarding its labor relations with its PBXemployees, and the PBX Instructor is often the recipient of confiden-tial information regarding such matters.The Employer's arguments in support of its contention that theseemployees are managerial employees, follow the same lines as thoseadvanced in connection with the Service Engineers.On the basis ofthe facts in the record, our decision with respect to the Service Engi-neers applies equally to the PBX Instructors, and we find the PBXInstructors are non-managerial employees."Matter of WorthingtonPump and Machinery Corporation,75N. L.R. B. 678 ;Matterof Lumbermen'sMutual Casualty Company, 75NL. R. B. 1132;Matter ofMidland NationalBank of Minneapolis,68 N L. R B. 580,Matter of SouthernCaliforniaEdison Company,Inc,63 N. L R. B. 756.12Matter of The Murray,Ohio ManufacturingCompany,61 N. L R. B. 47, 58 ;Matter ofSpicer Manufacturing Corporation,55 N. L.R. B. 1491, 1496;Matter ofUnion Switch and'Signal Company,63 N. L.R. B. 974, 980. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDInasmuch as there is no question concerning the majority statusof the Petitioner with respect to the Employer's non-supervisory per-sonnel, and in view of our finding that neither the Service EngineersI and II, nor the PBX Instructors are managerial employees, we shalldismiss the petition with respect to these employees.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Northwestern Bell TelephoneCompany, Omaha, Nebraska, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees -in the voting group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be repre$ented by Com-municationsWorkers of America, Division No. 45, for the purposesof collective bargaining.ORDERIT IS HEREBYORDEREDthat the petition herein be, and it hereby is,dismissed insofar as it relates to Service Engineers I and II, andPBX Instructors.